DETAILED ACTION
This is the initial Office action for application SN 16/643,041 having an effective date of 28 February 2020 and a Foreign priority date of 01 September 2017.  A preliminary amendment was filed on 28 February 2020.  Claims 1-2, 4-16 and 28-32 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  In Claim 2, line 3, “liluid” is a misspelling.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 is drawn to a filtration method of filtering by using a porous hollow fiber membrane according to claim 16.  However, “using” is not a proper method step since it is not clearly set forth how the membrane is being “used”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-16 and 28-32 are rejected under 35 U.S.C. 103 as being obvious over MIKI et al (US 2019/0314767).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

MIKI discloses in one embodiment a method for producing the porous hollow membrane including a thermally induced phase separation method [0060].  In this process, a thermoplastic resin and an organic liquid are used wherein the organic liquid used is a solvent that does not dissolve the thermoplastic resin at room temperature, but dissolves the thermoplastic resin at a high temperature, i.e., a latent solvent.  
MIKI discloses that the method involves kneading the thermoplastic resin and the organic liquid at high temperature to dissolve the thermoplastic resin in the organic liquid, then inducing phase separation by cooling to room temperature and further removing the organic liquid to produce a porous body [0061].  
MIKI discloses a specific production method comprises the steps of discharging a melt-kneaded product containing a thermoplastic resin, an organic liquid, and an inorganic fine powder from a spinneret having a circular ring-shaped discharge port to form a melt-kneaded product in a hollow fiber form [0063].      
MIKI discloses examples of thermoplastic resins including polyethylene and polyvinylidene fluoride.  Examples of polyvinylidene fluoride include vinylidene fluoride homopolymers and copolymers including ethylene tetrafluoride, propylene hexafluoride, trifluorochloroethylene [0065].  
MIKI discloses that when the thermoplastic resin is polyethylene, examples of the organic liquid can include esters such as sebacic acid esters, adipic acid esters, trimellitic acid esters, phosphoric acid esters and others [0069].  MIKI discloses that when the thermoplastic 
MIKI discloses examples of inorganic fine powders including silica, alumina, titanium, zirconia oxide and calcium carbonate [0071].  MIKI sets forth filtration methods using the porous hollow fiber membrane by a suction filtration system, and an external pressure filtration [0098]-[0099]. 
Thus the examiner is of the position that MIKI meets the limitations of the claimed method for producing a porous hollow fiber membrane of independent claim 1 comprising the steps of mixing and melt-kneading a thermoplastic resin, a non-solvent, and an inorganic compound to produce a kneaded product, and discharging the kneaded product; and the filtration method of Claim 32 that filters “by using” the porous hollow fiber membrane.
 MIKI discloses product porous hollow fiber membranes in Examples 1-4 as set forth in Tables 1 and 2 including production conditions and various performances, etc., which meet the limitations of the claimed porous hollow fiber membranes of Claims 16, 28, 29, 30 and 31 since the thermoplastic resin, non-solvent and inorganic compound used to prepare the membranes may be the same.  
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
IWAI et al (US 2020/0246756) discloses a porous hollow fiber membrane comprising a fluororesin polymer such as vinylidene fluoride homopolymer and copolymer [0031] and produced by thermally induced phase separation [0023].  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451.  The examiner can normally be reached on Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




						/ELLEN M MCAVOY/                                                                        Primary Examiner, Art Unit 1771                                                                                                                                

EMcAvoy
March 11, 2021